 1                                                                     Honorable Thomas S. Zilly
 2

 3
 4

 5

 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
     ESTATE OF VERL A BRANTNER,                     No. 2:17-cv-00582-TSZ
10

11
                             Plaintiff,              PLAINTIFF’S TRIAL BRIEF
            v.
12
   OCWEN LOAN SERVICING, LLC, a
13 Delaware limited liability company; and
   QBE INSURANCE CORPORATION, a
14 Pennsylvania corporation,

15                           Defendants.
16
                                          I.    INTRODUCTION
17
            COMES NOW plaintiff, ESTATE OF VERL A. BRANTNER (“Estate”), and
18
     hereby files its trial brief in advance of the trial scheduled to begin before this Court on
19
     Monday, October 29, 2018.
20
                                      II.      FACTUAL BACKGROUND
21
            In October 2011 Verl Brantner purchased a single family residence located in
22
     Arlington, Washington (the “Arlington residence”) with a loan in the sum of $161,600.00
23
     (hereinafter the “Loan”).
24
            At all relevant times, defendant, OCWEN LOAN SERVICING, LLC (“Ocwen”),
25
     serviced the Loan.
26
     PLAINTIFF’S TRIAL BRIEF                        Page 1    Law Office of William E. Pierson, Jr. | PC
                                                              The Delmar Building
                                                              108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                    Seattle, WA 98104
                                                              Telephone:   (206) 254-0915
            In November 2013 Verl Branter passed away.
1
            In December 2013 Ocwen secured force-placed insurance for the Arlington
2
     residence underwritten by defendant, QBE INSURANCE CORPORATION (“QBE”).
3
     The Estate was an additional named insured under QBE’s policy.
4
            On March 23, 2014 the Arlington residence was substantially damaged by a fire
5
     (the “fire”).
6
            Approximately three (3) months after the fire, on June 16, 2014, the attorney for
7
     the Estate, James Jameson, wrote Ocwen a letter and notified it of the fire. Mr. Jameson
8
     indicated he presumed the insurance proceeds from QBE’s force-placed insurance policy
9
     had been paid to Ocwen as a result of the fire. Mr. Jameson requested Ocwen to provide
10
     the amount of any remaining balance on the Loan. Two weeks later, on July 1, 2014,
11
     Ocwen acknowledged receipt of Mr. Jameson’s June 16, 2014 letter but never provided
12
     the information requested in Mr. Jameson’s June 16, 2014 letter concerning the payment
13
     of insurance proceeds.
14
            Eleven (11) months after the fire, on February 19, 2015, Mr. Jameson once again
15
     wrote Ocwen a letter and reiterated his assumption that Ocwen had received insurance
16
     proceeds for the damages done by the fire. He once again asked for an outstanding loan
17
     balance under the belief that the insurance proceeds should have been sufficient to pay
18
     off the Loan balance. Ocwen acknowledged receipt of Mr. Jameson’s second letter a
19
     week later, on February 27, 2015, but never specifically responded to Mr. Jameson with
20
     regard to the disposition of insurance proceeds under the QBE policy.
21
            A year and a half after the fire, on September 25, 2015, Ocwen received payment
22
     in the sum of $132,348.33 under QBE’s policy for damages sustained by the Arlington
23
     residence as a result of the fire. However, it wasn’t until almost 2½ years after the fire
24
     that Ocwen, on August 12, 2016, finally applied these insurance proceeds to the
25
     outstanding loan balance under the Loan.
26
     PLAINTIFF’S TRIAL BRIEF                      Page 2     Law Office of William E. Pierson, Jr. | PC
                                                             The Delmar Building
                                                             108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                   Seattle, WA 98104
                                                             Telephone:   (206) 254-0915
                The force-placed insurance policy at issue in this lawsuit is not like regular
1
     homeowner’s insurance. A homeowner’s insurance policy insures the homeowner for the
2
     cost to repair the home and the extra expense (loss of use) incurred during repair. Force-
3
     placed insurance, on the other hand, is required by the lender to insure against the
4
     financial loss attributable to an unpaid loan balance.                           The purpose of force-placed
5
     insurance is to pay off all or part of the outstanding balance of a loan on a home in the
6
     event of damage to the home. As the names imply, homeowner’s insurance is primarily
7
     for the benefit of the homeowner; force-placed insurance is primarily for the benefit of
8
     the lender. The force-placed insurance policy at issue in this lawsuit was taken out after
9
     the death of Mr. Branter primarily to protect Ocwen’s security interest in the Arlington
10
     residence.
11
                Ocwen attempts to absolve itself from any responsibility in this case by claiming it
12
     was the Estate’s sole responsibility to file the requisite insurance claim on the force-
13
     placed insurance policy taken out to protect Ocwen’s financial interest in the Arlington
14
     residence. The Deed of Trust1 securing the Loan expressly states otherwise.
15
                The Loan was insured by the Federal Housing Administration (“FHA”) 2. Under
16
     FHA guidelines applicable to the Loan, Ocwen was expected to take all appropriate
17
     action to ensure that the fire insurance claim at issue in this lawsuit was filed and settled
18
     as expeditiously as possible3. Ocwen does not dispute or otherwise attempt to controvert
19
     it had this duty under the FHA guidelines applicable to the Loan. Ocwen’s own Rule
20
     30(b)(6) representative, whose deposition this Court previously ordered (ECF No. 36),
21
     1
22       Declaration of William E. Pierson, Jr., ¶7, Ex. E (07/09/2018).
     2
23       Dkt. #33, Declaration of William E. Pierson, Jr., ¶10, Ex. C (05/02/2018).
     3
       Dkt. #31, Declaration of William E. Pierson, Jr., ¶4, Ex. C: FHA Administration of Insured Home Mortgages
24
     Handbook (Directive 4330.10), ¶9-10(E) (1)(Rev-5 9/94) “The Mortgagee is expected to take all appropriate action
     to recoup all available hazard insurance proceeds.”; ¶6, Ex. D: FHA Single Family Housing Policy Handbook
25
     (Directive 4000.1), ¶III.A.1.h.iii(A)(3/14/2016) “The Mortgagee must take necessary steps to ensure hazard or flood
     insurance claims are filed and settled as expeditiously as possible.” (04/27/2018);
26
     PLAINTIFF’S TRIAL BRIEF                                      Page 3       Law Office of William E. Pierson, Jr. | PC
                                                                               The Delmar Building
                                                                               108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                                     Seattle, WA 98104
                                                                               Telephone:   (206) 254-0915
     has admitted Ocwen was under this duty in this case to take all appropriate action to
1
     ensure that the insurance claim was filed and settled as expeditiously as possible 4. This
2
     duty is one of those “other standard servicer duties” referenced in 12 U.S.C. § 2605
3
     (k)(1)(C). It is undisputed it took Ocwen 2½ years from the date of the fire to file and
4
     settle the fire insurance claim at issue in this lawsuit, which should have taken only three
5
     months5. This inaction on the part of Ocwen violated 12 U.S.C. §2605(k)(1)(C).
6
                The Estate has never disputed that by the time the Estate’s attorney wrote to
7
     Ocwen on June 16, 2014 to about the payment of insurance proceeds as a result of the
8
     fire, $8,895.81 was owed on the Loan6. The Estate claims that if the proper amount of
9
     insurance proceeds had been paid out by the time of Mr. Jameson’s June 16, 2014 letter
10
     ($156,033.00), the Estate would have been able to pay off the entire Loan amount of
11
     $161,600.00, which the Estate was ready, willing and able to do as of June 16, 2014.
12
     Instead, after over 3 years of delay, Ocwen currently claims the Estate still owes more
13
     than $80,000.00 on the Loan.
14
                                            III.     LEGAL AUTHORITY
15
                The Estate asserts that Ocwen has violated various provisions of the Real Estate
16
     Settlement Procedures Act, 12 U.S.C. ¶2605 et seq. (“RESPA”), the Washington
17
     Consumer Loan Act, RCW 31.04 et seq. (“CLA”), and the Washington Consumer
18
     Protection Act, RCW 19.86 et seq. (“CPA”), and suffered financial losses as a result.
19
                A.      RESPA.
20
                In order to prove a claim for violation of RESPA, the plaintiff must show:
21
                        (1) A borrower;
22

23
     4
       Deposition of Kevin Flannigan, p. 40, line 18 – p. 41, line 14 (07/24/2018)[Declaration of William E. Pierson, Jr.,
24   ¶3, Ex. A (10/08/2018).]
     5
25       Dkt. #23: Declaration of David A. Forte, ¶¶26, 27(04/12/2018).
     6
         Dkt. #23: Declaration of David A. Forte, ¶¶26, 27 (04/12/2018).
26
     PLAINTIFF’S TRIAL BRIEF                                     Page 4       Law Office of William E. Pierson, Jr. | PC
                                                                              The Delmar Building
                                                                              108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                                    Seattle, WA 98104
                                                                              Telephone:   (206) 254-0915
                         (2) Made a request to a loan servicer to correct an error relating
                             to:
1                                a. allocation of payments,
                                 b. final balances for purposes of paying off a loan,
2
                                 c. avoiding foreclosures;
                                 d. or other standard servicer’s duties.
3
                         (3) That the loan servicer failed to respond to such request within
4                            the time frame prescribed by RESPA;
                         (4) And the untimely response damaged the plaintiff.
5
     12 U.S.C. §2605(k)(1)(C).
6
                Under RESPA, a borrower is the named borrower on the Loan or the authorized
7
     agent of the borrower’s estate if the borrower on the Loan has died. Wilson v. Bank of
8
     America, N.A., 48 F.Supp.3d 787, 796 (E.D.Pa. 2014).
9
                Under RESPA, a loan servicer means the person responsible for servicing a loan.
10
     12 U.S.C. §2605(i)(2);(3).
11
                Under RESPA, a request means:
12
                         A written correspondence other than notice on a payment coupon
13                       or other payment medium supplied by the loan servicer, that –
                                    (i) Includes, or otherwise enables the loan servicer to
14
                         identify the name and account of the borrower;
15                                 (ii) Includes a statement of the reasons for the belief of
                         the borrower, to the extent applicable, that the account is in error
16                       or provides sufficient detail to the loan servicer regarding other
                         information sought by the borrower.
17
     12 U.S.C. §2605(e)(1)(B)(i), (ii).
18
                At all pertinent times at issue in this lawsuit, Jim Jameson was the attorney for the
19
     Estate of Verl Brantner7. Ocwen takes the position it did not have to respond to Mr.
20
     Jameson’s June 16, 20148 letter because he does not qualify as a “borrower” for purposes
21
     of 12 U.S.C. §2605(k)(1)(C). Ocwen claims he was merely a “third party and non-
22
     borrower”.
23

24
     7
25       Declaration of James J. Jameson, ¶4 (07/05/2018).
     8
         Id., ¶6, Ex. A (07/05/2018).
26
     PLAINTIFF’S TRIAL BRIEF                                 Page 5     Law Office of William E. Pierson, Jr. | PC
                                                                        The Delmar Building
                                                                        108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                              Seattle, WA 98104
                                                                        Telephone:   (206) 254-0915
               This argument ignores estate and agency law in the State of Washington. When
1
     Verl Brantner died, the Arlington residence passed to his mother, Irene Brantner, as his
2
     sole heir, and all of the legal obligations imposed by the Loan and the corresponding
3
     Deed of Trust were transferred to the Estate by operation of law9. Thus, upon Verl
4
     Brantner’s death, the Estate became the pertinent “borrower” for purposes of 12 U.S.C.
5
     §2605(k)(1)(C) by operation of state law. All of Mr. Jameson’s contacts with Ocwen
6
     were as the attorney of record for the Estate. As the attorney of record for the Estate, Mr.
7
     Jameson had the requisite authority to act on the “borrower’s” (the Estate’s) behalf. See
8
     e.g. Haller v. Wallis, 89 Wn.2d 539, 547, 573 P.2d 1302 (1978); Ha v. Signal Electric,
9
     Inc., 182 Wn.App. 436, 447, 332 P.3d 991 (2014).                            Consequently, Ocwen had the
10
     statutory responsibility under 12 U.S.C. §2605(k)(1)(C) to take timely action to respond
11
     to Mr. Jameson’s June 16, 2014 letter and correct its failure to file and settle with the
12
     forced-placed insurer (QBE) the fire insurance claim for the Arlington residence as
13
     expeditiously as possible. Jim Jameson’s June 16, 2014 letter to Ocwen was a proper
14
     qualified written request for information for purposes of 12 U.S.C. §2605(e)(1)(B)(i),(ii)
15
     that Ocwen failed to respond to substantively respond to in violation of 12 U.S.C.
16
     §2605(k)(1)(C).
17
               Ocwen claims it substantively responded to Mr. Jameson’s February 19, 2015
18
     inquiry by sending him a “reinstatement quote” on February 26, 201510. However,
19
     nothing in this “reinstatement quote” listed, described or explained how any insurance
20
     proceeds had been applied to what was owed under the Loan, which was the entire thrust
21
     of Mr. Jameson’s inquiry.
22
               12 U.S.C. §2605(f) states in pertinent part:
23

24
     9
25       RCW 11.04.015(2)(b). Declaration of James J. Jameson, ¶7 (07/05/2018).
     10
          Dkt. #43, Declaration of Kevin Flanagan, ¶13, Ex. L (06/13/2018).
26
     PLAINTIFF’S TRIAL BRIEF                                    Page 6        Law Office of William E. Pierson, Jr. | PC
                                                                              The Delmar Building
                                                                              108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                                    Seattle, WA 98104
                                                                              Telephone:   (206) 254-0915
                   DAMAGES AND COSTS. Whoever fails to comply with any provision
                   of this section shall be liable to the borrower for each such failure
1                  in the following amounts:
2
                   (1) INDIVIDUALS. In the case of any action by an individual, an
                   amount equal to the sum of—
3
                            (A) any actual damages to the borrower as a result of the
                   failure; and
4
                            (B) any additional damages, as the court may allow, in the
5                  case of a pattern or practice of noncompliance with the
                   requirements of this section, in an amount not to exceed $2,000.
6
                   …
7
                   (3) COSTS. In addition to the amounts under paragraph (1) or (2),
8                  in the case of any successful action under this section, the costs
                   of the action, together with any attorneys fees incurred in
9                  connection with such action as the court may determine to be
                   reasonable under the circumstances.
10          B.     Washington Consumer Loan Act.
11          RCW 31.04.290(1)(c) states:
12
                        (1) A residential mortgage loan servicer must comply with the
13                 following requirements:

14                     …

                       (c) Any servicer that exercises the authority to collect escrow
15
                   amounts on a residential mortgage loan held for the borrower for
                   payment of insurance, taxes, and other charges with respect to
16
                   the property must collect and make all such payments from the
17                 escrow account and ensure that no late penalties are assessed or
                   other negative consequences result for the borrower.
18
                       …
19
                       (e) Promptly correct any errors and refund any fees assessed
                   to the borrower resulting from the servicer's error.
20

21          WAC 208-620-900 states in pertinent part:
22                 Servicing residential mortgage loans—General requirement.
                           (1) Other applicable laws, regulations, and programs. A
23                 violation of an applicable state or federal law, regulation, or
                   program is a violation of this act. In addition to complying with all
24                 other provisions of this act, you must comply with the following:
                           …
25
                             (3) Payment processing and fees.
26
     PLAINTIFF’S TRIAL BRIEF                           Page 7      Law Office of William E. Pierson, Jr. | PC
                                                                   The Delmar Building
                                                                   108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                         Seattle, WA 98104
                                                                   Telephone:   (206) 254-0915
                               …
 1                           (c) You must notify the borrower if a payment is received
                      but not credited and instead placed in a suspense account. You
 2                    must mail the notification to the borrower within ten business days
                      by mail at the borrower's last known address. The notification
 3                    must identify the reason the payment was not credited or treated
                      as credited to the account, as well as any actions the borrower
 4                    must take to make the residential mortgage loan current…
 5             For the same reasons that Ocwen’s failure to take timely action with respect to the
 6 Estate’s attorney’s requests on June 16, 2014 and February 15, 2015 to correct the errors
 7 associated with Ocwen’s failure to ensure that the fire insurance claim was filed and

 8 settled as expeditiously as possible, thus violating 12 U.S.C. §2605(k)(1)(C), such

 9 conduct simultaneously violated RCW 31.04.290(1)(e) for failing to promptly correct
10 errors attributable to Ocwen’s actions in servicing11 the Loan.

11             Ocwen exercised the authority to collect escrow amounts on the Loan for payment
12 of insurance when it collected the insurance proceeds from QBE under the force-placed
13 insurance policy for the Arlington residence and placed those proceeds in an escrow

14 account where they remained from September 28, 2015 until August 15, 2016. The

15 moment these insurance proceeds were placed in escrow by Ocwen, Ocwen was
16 obligated to pay out these insurance proceeds from this escrow account to ensure that no
17 negative consequences resulted to the Estate. RCW 31.04.290(1)(c). Ocwen did not.

18 Ocwen was consequently obligated to notify the Estate why it had not done this. WAC

19 208-620-900(3)(c). Again, Ocwen did not do so.

20             Once these insurance proceeds were placed in escrow by Ocwen, Ocwen
21 proceeded to also violate RCW 31.04.290(1)(c). Instead of immediately applying the

22 insurance proceeds to what was owed under the Loan, Ocwen attempted to force the

23 Estate to completely pay off the Loan in its entirety, contrary to the provisions in both the

24 Note and Deed of Trust. Ocwen then proceeded with a foreclosure on the Arlington
25
     11
          RCW 31.04.015(29).
26
     PLAINTIFF’S TRIAL BRIEF                            Page 8     Law Office of William E. Pierson, Jr. | PC
                                                                   The Delmar Building
                                                                   108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                         Seattle, WA 98104
                                                                   Telephone:   (206) 254-0915
     residence knowing full well that the Estate was entitled to have the insurance proceeds
 1
     being held in escrow applied to the balance owing on the Loan. When the trustee under
 2
     the Deed of Trust was apprised of the existence of these insurance proceeds being held in
 3
     escrow, he immediately terminated the foreclosure process.                               All this while, Ocwen
 4
     continued to charge interest, penalties and late fees to the Loan in the total sum of
 5
     $11,729.4812 on the grounds that the insurance proceeds paid out by QBE failed to
 6
     completely pay off the Loan.
 7
                C.      Washington Consumer Protection Act.
 8
                RCW 31.04.208 states:
 9
                        The legislature finds that the practices governed by this chapter
10                      are matters vitally affecting the public interest for the purpose of
                        applying the consumer protection act, chapter 19.86 RCW. Any
11                      violation of this chapter is not reasonable in relation to the
                        development and preservation of business and is an unfair and
12                      deceptive act or practice and unfair method of competition in the
                        conduct of trade or commerce in violation of RCW 19.86.020.
13
                        Remedies provided by chapter 19.86 RCW are cumulative and not
                        exclusive.
14

15              Ocwen’s violations of RCW 31.04.290(1)(c) and (e) and WAC 208-620-900(3)(c)
16 outlined above establish three of the five elements necessary to demonstrate a violation of
17 the Consumer Protection Act, RCW 19.86.020: (1) unfair or deceptive act or practice; (2)

18 occurring in trade or commerce; and (3) affecting the public interest. But for (proximate

19 cause) this wrongful conduct, Ocwen charged interest, penalties and late fees to the Loan

20 in the total sum of $11,729.48 (injury to a person’s business or property) that otherwise

21 would have been avoided if insurance proceeds held in escrow had been applied to the

22 amount owing on the Loan in September 2015. The Estate has therefore satisfied all five

23 elements necessary to establish Ocwen’s violation of RCW 19.86.020 in this lawsuit.

24
25
     12
          Dkt. #23: Declaration of David A. Forte, ¶25 (04/12/2018).
26
     PLAINTIFF’S TRIAL BRIEF                                     Page 9   Law Office of William E. Pierson, Jr. | PC
                                                                          The Delmar Building
                                                                          108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                                Seattle, WA 98104
                                                                          Telephone:   (206) 254-0915
                                      IV.    CONCLUSION
1
            The Estate believes that when the jury has heard all of the evidence in this case,
2
     they will conclude Ocwen has violated the Real Estate Settlement Procedures Act, the
3
     Washington Consumer Loan Act and Washington Consumer Protection Act, and award
4
     the Estate the financial losses resulting from these wrongful acts: namely, the $80,000.00
5
     Ocwen claims is still owing on the Loan.
6
            DATED this 12th day of October, 2018.
7

8                                      LAW OFFICE OF
                                       WILLIAM E. PIERSON, JR. | PC
9
10                                     By ___________________________________
11                                        William E. Pierson, Jr., WSBA No. 13619

12                                          Attorneys for Plaintiff
                                            ESTATE OF VERL A BRANTNER
13

14

15
16
17

18

19

20

21

22

23

24
25

26
     PLAINTIFF’S TRIAL BRIEF                      Page 10    Law Office of William E. Pierson, Jr. | PC
                                                             The Delmar Building
                                                             108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                   Seattle, WA 98104
                                                             Telephone:   (206) 254-0915
 1                             CERTIFICATE OF SERVICE

 2       I hereby certify that on October 12, 2018 I served a true copy of the foregoing
   PLAINTIFF’S TRIAL BRIEF addressed to the following person(s) at his/her last
 3
   known address indicated below via the following delivery method(s):
 4
   Attorneys for Defendant
 5 OCWEN LOAN SERVICING, LLC

 6 Cody M. Weston                                          CM/ECF Filing
   PERKINS COIE LLP                                        Legal Messenger
 7 1120 N.W. Couch St., Tenth Floor                        E-mail Transmission
   Portland, OR 97209-4128                                 U.S. Mail
 8

 9 Ofunne Edoziem                                          CM/ECF Filing
   PERKINS COIE LLP                                        Legal Messenger
10 1888 Century Park East, Suite 1700                      E-mail Transmission
   Los Angeles, CA 90067-1721                              U.S. Mail
11
   Joshua S. Schaer                                        CM/ECF Filing
12 PERKINS COIE     LLP                                    Legal Messenger
   10885 NE 4th St., Suite 700                             E-mail Transmission
13 Bellevue, WA 98004
                                                           U.S. Mail
14

15
                                        William E. Pierson, Jr.
16
17

18

19

20

21

22

23

24
25

26
     PLAINTIFF’S TRIAL BRIEF                     Page 11    Law Office of William E. Pierson, Jr. | PC
                                                            The Delmar Building
                                                            108 S. Washington St., Suite 202
     No. 2:17-cv-00582-TSZ                                  Seattle, WA 98104
                                                            Telephone:   (206) 254-0915
